Citation Nr: 0025629	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-38 682	)	DATE
	)
	)       

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder, depressed type.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which it was determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for residuals of head trauma, to 
include neuropsychiatric disability and post-traumatic stress 
disorder (PTSD).  

In a 1997 decision, the Board found that new and material 
evidence had been presented to reopen a claim for service 
connection for a psychiatric disorder, and the claim was 
remanded for further evidentiary development and a de novo 
review by the RO, which denied the claim for service 
connection for a psychiatric disorder.  Having reviewed the 
record, the Board is satisfied that the specified development 
has been completed to the extent possible, and that this 
claim is ready for appellate adjudication.  


FINDINGS OF FACT

1.  Service medical records show initial in-service 
psychiatric treatment for anxiety neurosis and depression, 
subsequently diagnosed as adult situational reaction with 
mild depressive anxiety features.  

2.  Following review of the entire claims folder in 1998, a 
VA examiner characterized the veteran's in-service 
psychiatric treatment as a "serious psychotic break," and 
that examiner provided a diagnosis of schizoaffective 
disorder, depressed type.

3.  The record includes the opinion of a private physician to 
the effect that the veteran has a psychotic illness which is 
directly related to his military service.  

CONCLUSION OF LAW

A psychiatric disorder, to include schizoaffective disorder, 
depressed type, was incurred during the veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
USP. 1999); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
a psychiatric disorder.  It is his belief that his current 
psychiatric diagnoses are related to his period of active 
service and to a head trauma sustained therein.  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Service connection is warranted for psychoses on a 
presumptive basis, if the disability is manifested to a 
compensable degree within one year following the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Background

Initially, it is noted that in an October 1997 decision, the 
Board determined that 
new and material evidence had not been presented to reopen a 
claim for service connection for residuals of head trauma, 
other than scalp scar, and such residuals included the 
veteran's claim for benefits for a headache disorder and a 
seizure disorder.  Thus, the issue of entitlement to service 
connection for residuals of head trauma is not before the 
Board at the present time, and the evidence discussed herein 
is limited to that which is pertinent to the veteran's claim 
for service connection for a neuropsychiatric disorder.  

Service medical records include a January 1974 clinical 
record, which shows that the veteran was referred for a 
psychiatry consultation with provisional diagnosis of 
situational depression and anxiety neurosis.  He appeared to 
be mildly depressed about his present environment and his 
family situation at home.  A February 12, 1974 clinical 
record indicates that the veteran had been having recurrent 
situational depression which had led to personality changes 
and anxiety neurosis.  Further evaluation and suggestion as 
to disposition was requested.  He was transferred by air to 
an Air Force hospital in Japan so that this evaluation could 
be conducted.  

The narrative summary shows that the veteran was hospitalized 
from February 13, 1974, to February 15, 1974.  It was noted 
that there were 2 outpatient psychiatry consultation request 
forms, one in December 1973 and one in January 1974; however, 
the veteran indicated that he was never sent to a 
psychiatrist and there was no evidence that these 
consultations were ever acted upon.  He stated that it was 
his understanding that he was transferred for an evaluation 
of depression and "anxiety of confusion" which seemed to 
center about the area of racial prejudice and the fact that 
his father had been involved in an employment discrimination 
lawsuit in the United States.  He reported some prior 
difficulties with his job, which appeared to have been 
handled through appropriate channels.  

Following evaluation, a diagnosis of adult situational 
reaction with mild depressive anxiety features, marked by 
social withdrawal, wanted affect, and mild irritability, was 
provided.  Precipitating stress was noted to be present life 
environment and questioning of standards because of his 
father's recent experiences.  It was noted that he had normal 
personality and what was considered to be a normal reaction, 
and impairment was characterized as mild.  It was recommended 
that the veteran be returned to duty with no psychiatric 
restrictions, and the Air Force psychiatrist was going to 
assist him with the necessary papers to allow him to return 
to the United States for his 30 day leave.  A clinical record 
cover sheet, dated February 15, 1974, shows a diagnosis of 
adult situational reaction with mild depression and anxiety.  

An April 1974 clinical record shows that the veteran reported 
a severe blow to the head in February 1974 requiring several 
sutures.  He also reported that in March 1974 he was in an 
aircraft accident and was hit in the head again.  He 
complained of severe headaches rarely associated with 
blurring of vision.  In May 1974, the veteran was assessed 
with mild post-traumatic headache disorder.  

The record includes a July 1981 enlistment examination, which 
indicates that the veteran was psychiatrically evaluated as 
normal.  A notation of "head injury 1974, no loss of 
consciousness, laceration healed, ncns," is shown.  The 
veteran denied a personal or family history of psychosis.  On 
the July 1981 report of medical history, he indicated that he 
had never had a problem with and did not now have depression 
or excessive worry, nervous trouble of any sort, or periods 
of unconsciousness.  

In May 1983, the veteran initiated a claim for service 
connection for residuals of a head injury.  On VA examination 
in June 1983, he reported that during military service, he 
sustained a head injury which rendered him unconscious for 
perhaps two hours.  He complained of difficulty concentrating 
and trouble dealing with stress.  A psychiatric evaluation 
was recommended.  

In November 1986, the veteran was hospitalized with 
complaints which included headaches.  Principal diagnoses 
included chronic sinusitis; neurofibromatosis; and plantar 
wart.  A VA outpatient treatment record, dated June 1987, 
shows that the veteran sought treatment for symptoms which 
included crying spells, insomnia, and auditory 
hallucinations.  A diagnosis of mild anxiety is shown.  

A July 1988 electroencephalogram (EEG) report shows an 
impression of abnormal EEG with a generalized paroxysmal 
dysrhythmia, which would be consistent with a seizure 
disorder.  In October 1988, Timothy Summers, M.D. indicated 
that the veteran had an abnormal EEG, and that his history of 
head trauma strongly suggested central nervous system injury.  
In a 1990 statement, Dr. Summers indicated that the veteran 
was seen in his office a total of 3 times in 1988 for 
psychiatric consultation.  

The record includes outpatient treatment notes showing that 
the veteran was followed by Irvin H. Cronin, M.D., for 
various medical complaints.  In June 1989, the veteran was 
treated for headaches noted to be related to stress with 
significant increase recently, and medication was prescribed 
for anxiety.  A June 1989 follow-up note indicates that the 
veteran had complained of headaches and nightmares.  

On VA examination in February 1989, the veteran complained of 
episodes described as "lapses," occurring at an average 
frequency of about once a month.  He indicated that these 
episodes occurred without warning and he was unaware that 
something is happening to him.  The examiner provided an 
impression of episodes of altered consciousness of uncertain 
etiology.  

On special psychiatric examination in February 1989, the 
veteran gave a history of treatment for headaches, and 
indicated after his discharge he experienced a few bad dreams 
and got depressed.  He noted that he was treated by a 
psychiatrist in Chicago after experiencing bad headaches 
while visiting friends from the service, and that in 1981 he 
saw a psychotherapist once or twice, because he was having 
trouble concentrating.  On mental status examination, eye 
contact was appropriate though he exhibited mild psychomotor 
slowing.  Speech was mildly slowed, and there was slightly 
increased response latency.  Mood appeared mildly lethargic, 
possibly slightly depressed.  Affect was restricted.  

The examiner noted that the veteran described occasional 
thoughts of Vietnam and infrequent dreams dealing with 
Vietnam, as well as decreased concentration and some social 
withdrawal; however, the intensity and frequency of these 
complaints did not suggest a PTSD diagnosis.  It was noted 
that the veteran presented with symptoms of depression and 
anxiety.  A diagnosis of dysthymic disorder is shown.  

The record includes an August 1988 treatment summary, in 
which Verlon R. Cavin, M.A., a psychotherapist, indicated 
that she had initially seen the veteran in February 1983 with 
complaints of nightmares, memory lapses, headaches, 
suspiciousness, and apparent mood swings.  The report also 
indicates that as treatment progressed, the veteran's 
presenting problems were exacerbated by situational stressors 
in addition to unresolved conflict related to incidents 
occurring as far back as 1974.  The report shows diagnostic 
impressions of adjustment disorder with atypical features, 
and rule out PTSD, chronic.  

In a September 1989 statement, [redacted] indicated that he had 
known the veteran for approximately 30 years.  Mr. [redacted] 
stated that prior to entering the military, the veteran was 
an easy going person with high self esteem and discipline who 
was motivated and capable of making quick decisions.  
Following the return, Mr. [redacted] noted that the veteran did 
not handle pressure as he had normally done, and he did not 
make the good, quick, decisions he was noted for.  

On VA examination in August 1990, the veteran reiterated his 
contentions regarding 2 in-service head injuries.  He 
complained of an inability to maintain employment, 
difficulties with concentration, and low self-esteem.  On 
mental status examination, he exhibited psychomotor 
retardation.  He was stooped in his chair and eye contact was 
fleeting.  Speech was slow.  Mood appeared to be depressed, 
and affect was consistent with mood and was generally 
restricted.  The examiner commented that he could see no 
difference in the veteran's psychiatric status as compared to 
the previous examination conducted in February 1989; the 
conclusions remained the same and the veteran did not appear 
to satisfy the full criteria for a diagnosis of PTSD.  A 
diagnosis of dysthymic disorder was provided. 

The record includes the report of an October 1990 
compensation and pension evaluation conducted in the VA 
psychology/trauma recovery program. The examiners concluded 
that the current test results did not support a diagnosis of 
PTSD.  In October 1990, a psychological consultation was 
requested in order to evaluate the veteran for the organicity 
of his psychological problems.  The psychologist concluded 
that the veteran's psychometric assessments were not 
consistent with profiles of patients with organicity.  

In a November 1990 addendum to the August 1990 examination 
report, the VA examiner indicated that on review of the 
findings of the October 1990 psychological testing, the 
diagnosis of dysthymic disorder remained unchanged.  

In 1990, the veteran underwent a neuropsychological 
evaluation by Kathryn L. Kerr, Ph.D.  Dr. Kerr conducted a 
thorough review of the medical evidence and the veteran's 
contentions regarding his in-service head injuries, and a 
number of psychological tests were administered.  In 
summarizing the examination findings, Dr. Kerr identified the 
following diagnostic possibilities:  organic brain syndrome 
with psychological features affecting physical condition; 
Axis I diagnoses of malingering; factitious disorder; major 
depressive episode; bipolar disorder, depressed; 
psychological factors affecting physical condition; substance 
abuse, notably, alcohol and stimulants.  It was noted that 
PTSD was also considered as a possibility, but seemed a less 
likely alternative.  With regard to Axis II, a diagnosis of 
borderline personality disorder was suggested.  

An April 1991 VA outpatient treatment record shows diagnoses 
of headaches and depression.  An April 1991 trauma recovery 
progress note shows that the veteran was counseled to 
continue with regular psychiatric treatment.  

The record includes a VA discharge summary, showing that the 
veteran was hospitalized from May 6, 1991 to June 3, 1991, 
with chief complaints of depression and suicidal ideation.  
The following diagnoses are shown on the discharge summary:  
Axis I, atypical psychosis; Axis II, none; Axis III, postural 
hypotension secondary to Mellaril, post-traumatic headaches, 
and neurofibromas.  

A VA medical certificate, dated October 28, 1993, shows a 
diagnostic impression of PTSD.  A VA discharge summary 
indicates that the veteran was hospitalized between October 
28, 1993, and October 30, 1993.  It was noted that he had a 
"run-in" with some police officers.  The following 
diagnoses are shown:  Axis I, adjustment disorder with 
depressed mood; Axis II, deferred, rule out passive-
aggressive, dependent personality disorder; Axis III, post-
traumatic headaches; Axis IV, psychosocial stressor, recent 
separation from wife and involvement with police; Axis V, a 
GAF of 90.  

In a 1993 lay statement, [redacted] indicated that when the 
veteran left for the Air force, he was a very consistent, 
athletic, intelligent, easy going individual and president of 
his 1969 high school senior class.  When the veteran 
returned, he was very irritable, paranoid, schizophrenic, 
violent, introverted, and detached.  According to Mr. [redacted], 
this change in personality was the exact opposite of what he 
had known the veteran to be.  

VA outpatient treatment records show that in 1996, the 
veteran was followed in the VA mental hygiene clinic for 
psychiatric symptomatology and diagnoses which included 
depression, depression with psychotic features, and rule out 
personality disorder.  

In a March 1996 statement, Dr. Cronin indicated that the 
veteran had brought him a synopsis of his medical history 
dating from 1974 when he sustained an injury in the military.  
Dr. Cronin stated that a review of the available records 
indicated a major self-behavior defeating component, and that 
the veteran spoke freely of a paranoia and recurrent 
headaches, which apparently interfered with his lifestyle.  
With this synopsis of the past 20+ years, it was Dr. Cronin's 
belief that the veteran was in need of continued psychiatric 
care.  In a March 1996 progress note, Dr. Cronin made a 
notation of "my opinion of medical impairment, major 
maladjustment factor with onset while in military."

The record includes the report of a 1998 evaluation by a 
health psychologist.  A diagnosis of PTSD was not supported 
by the testing, and that the results and clinical interview 
suggested an organic process.  The following diagnoses were 
provided:  Axis I, rule out dementia due to head injury; 
personality change due to a general medical disorder (head 
injury), disinhibited type; Axis II, deferred; Axis III, 
status post head injury; Axis IV, medical concerns; Axis V, a 
GAF of 60.  It was recommended that the veteran be referred 
for a formal neuropsychological evaluation prior to final 
diagnosis.  

On VA examination in July 1998, the VA examiner indicated 
that he had reviewed the 2 volume claims folder and that 
there was ample material attesting to the veteran's mental 
and emotional problems.  The examiner further stated that for 
all accounts, it would appear that the veteran had a very 
serious psychotic breakdown in Thailand and was sent to the 
States not simply for headaches or a scalp laceration but 
because of a psychotic break.  

On mental status examination, the veteran was restless, 
tense, and appeared depressed.  There were really no symptoms 
that could be considered PTSD, as he gave no history of 
stressful situations that could be considered as originating 
stress disorder symptoms.  The examiner indicated that the 
most suitable diagnosis in his considered clinical opinion 
was that of schizoaffective disorder with depressed type.  
The following multi-axial diagnosis is shown:  Axis I, 
schizoaffective disorder, depressed type; Axis II, V71.09; 
Axis III, painful scalp scar, headaches, possible partial 
epilepsy; Axis IV, money problems, concern about job 
permanence, concern about son, severe; Axis V, a current GAF 
of 45.  

A billing statement, dated December 1998, shows treatment for 
diagnoses of bipolar depression, hallucinations, and 
psychosis.  

At a personal hearing before the undersigned in January 1999, 
the veteran testified that he sustained a head injury during 
a fallout drill during his active service, at which time he 
was knocked unconscious and he was sent to a mental ward.  
Following his discharge, he experienced symptoms but he 
didn't realize the symptoms were there.  When his life was in 
turmoil, he started coming to the VA and seeking treatment 
for depression and other problems.  He indicated that he was 
currently employed at a VAMC as a computer specialist.   

In November 1999, the Board requested a medical expert 
opinion with regard to the instant claim.  The Board 
requested a psychiatric review of the file and an opinion as 
to the following questions: (1) what are the most likely 
current diagnoses (2) Is it as likely as not that the 
complaints and findings during service reflect a chronic 
acquired psychiatric disorder; and (3) Is it as likely as not 
that the symptoms in service are connected to the current 
disability.  

In April 2000, the requested opinions were provided by Dr. 
O., the Assistant Chief of Staff for Mental Health and 
Behavioral Sciences at the James A. Haley VA Hospital in 
Tampa, Florida.  Dr. O. indicated that review of the 
extensive two volume c-file documented a veteran with a 
military history of four years 1971-1975, during which there 
was a brief hospitalization for situational depression in 
1974.  No definitive psychiatric diagnosis was made at the 
time, other than adjustment disorder.  Dr. O. noted that 
following discharge from the military, there was no evidence 
of physical or mental impairment or professional treatment 
until sometime in 1977.  Accordingly, no treatment for any 
disorder conceivably related to military service was in 
evidence for at least 2 years following military discharge.  
It was further noted that the bulk of the c-file related to 
correspondence from the appellant, and a variety of examiners 
over the years had primarily described somatic complaints, 
with no objective findings, including a CT scan of the head.  
Dr. O. noted that even references to the scalp scar were 
contradictory.  She indicated that there were numerous 
references to head injuries, but no documented treatment or 
disability.  Similarly, despite serial evaluations, claim 
denials, and appeals, there was no objective evidence of 
physical or mental impairment over at least the preceding 
four years.  

With regard to question #1 as posed by the Board, Dr. O. 
indicated that the most likely current diagnoses included 
well-healed scar, secondary to minor scalp trauma (? tender) 
and adjustment disorder.  With regard to question #2, she 
stated that it was not likely that the veteran's current 
complaints are related to his brief situational depression 
while on active duty, and it was noted that there was no 
treatment within a year of discharge and no evidence of 
recent treatment or disability.  With regard to question #3, 
Dr. O. indicated that it was not likely that the appellant's 
brief situational depression while on active duty was related 
in any way to a myriad of psycho-social disorders he had 
described over the preceding 12 years.  As stated, there was 
essentially no objective evidence of a psychiatric disorder 
over the preceding four years.  She noted that she had shared 
this evaluation with two other staff members who concurred in 
this opinion, and all 3 doctors signed the opinion report.  

The record includes a statement from Frank Covington, M.D., a 
Board Certified Psychiatrist, who evaluated the veteran in 
June 2000.  Dr. Covington stated that in his opinion, the 
veteran suffered a psychotic illness directly related to his 
military service in Thailand while in the Air Force in 1973-
1974.  Dr. Covington stated that this illness continued to 
cause problems following his discharge from the military.  It 
was also Dr. Covington's opinion that the veteran suffered at 
least one head injury while in the military which left him 
with permanent personality changes and also possibly petit 
mal seizures.  

Dr. Covington noted that a VA psychiatrist had reviewed 
extensive records in the claims folder and in July 1998 came 
to the opinion that the veteran suffered from a major 
psychiatric illness, specified as schizoaffective disorder, 
depressed type.  Dr. Covington quoted the examiner's 
statement that "for all accounts it would appear that this 
man did have a very serious psychotic breakdown in Thailand 
and was sent to the States not simply for headaches, but 
because of psychotic break."  In Dr. Covington's opinion, 
the veteran suffered from chronic, permanent mental changes 
secondary and consistent with his active military service in 
Thailand.  

The June 2000 psychiatric evaluation report shows that the 
history was obtained from the veteran, who was considered to 
be a reliable historian, and limited records from the 
veteran's evaluation by VA.  With regard to "chief 
complaint," it was noted that the veteran needed an 
evaluation for VA disability purposes.  Dr. Covington 
provided the following diagnoses:  Axis I, psychosis, not 
otherwise specified (1st episode while in the military); rule 
out schizoaffective disorder; Axis II, personalty changes, 
disinhibited type secondary to head injury; Axis III, 
hypertension, petit mal seizure by history, questionably 
secondary to head injury in military; Axis IV, other psycho-
social and environmental problems; Axis V, a current Global 
Assessment of Functioning (GAF) of 56 and a highest GAF of 55 
in the past year.  


Analysis

Having reviewed the record, the Board has concluded that a 
grant of service connection is warranted for a psychiatric 
disorder, to include schizoaffective disorder, depressed 
type.  

The record indicates an initial in-service psychiatric 
diagnosis of anxiety neurosis and depression, and following a 
period of hospitalization and evaluation, a diagnosis of 
adult situational reaction with mild depressive anxiety was 
entered.  Following his discharge from service in 1974, the 
veteran was seen by a psychotherapist beginning in February 
1983, as evidenced by the statement from Verlin R. Cavin, MA.  
Ms. Cavin indicated that as treatment progressed, the 
veteran's presenting problems (which included nightmares, 
memory lapses, and mood swings) were exacerbated by 
situational stressors in addition to unresolved conflict 
related to incidents occurring as far back as 1974, and she 
provided a diagnosis of adjustment disorder with atypical 
features, and rule out PTSD, chronic.  

In February 1989 and August 1990, the veteran was afforded VA 
examinations for compensation and pension purposes, at which 
time diagnoses of dysthymic disorder were indicated.  In the 
1990's, the veteran was followed in the VA mental hygiene 
clinic for treatment of depression, and was hospitalized on 
two occasions.  In May 1991, he was hospitalized with chief 
complaints of depression and suicidal ideation, and an Axis I 
diagnosis of atypical psychosis is shown on the hospital 
report; he was again hospitalized in October 1993, at which 
time an Axis I diagnosis of adjustment disorder with 
depressed mood was indicated.  Additional diagnoses shown in 
the VA outpatient treatment reports include depression, 
depression with psychotic features, and rule out personality 
disorder.  On VA examination in 1998, an Axis I diagnosis of 
schizoaffective disorder, depressed type, was provided.  

Thus, the evidence indicates the in-service manifestation of 
psychiatric symptomatology, as shown by the veteran's 
treatment and assessment for anxiety neurosis and depression, 
subsequently characterized as situational reaction with 
depression and anxiety.  Following his discharge from 
service, there is evidence of continued outpatient and 
inpatient treatment for psychiatric pathology variously 
diagnosed as dysthymic disorder, depression, depression with 
psychotic features, adjustment disorder, atypical psychosis, 
and most recently on VA examination, schizoaffective 
disorder, depressed type.  Thus, the available evidence 
demonstrates an ongoing history of depression as well as 
other psychiatric symptomatology, beginning with his in-
service treatment for depression and continuing to the 
present time.  

In addition to the history of psychiatric treatment since the 
time of service, the record includes opinions from various 
medical professionals which have linked the veteran's current 
symptomatology to his period of military service.  In 1996, 
Dr. Cronin indicated that the veteran needed documentation 
regarding "my opinion of medical impairment, major 
maladjustment factor with onset while in the military."  In 
addition, at the time of the VA examination in 1998, the 
examiner indicated that he had reviewed the entire claims 
folder and the ample material therein which attested to the 
veteran's mental and emotional problems.  Following his 
review of the claims folder, the examiner stated that for all 
accounts, it would appear that the veteran had a very serious 
psychotic breakdown during his active service.  

The record also includes a statement from Dr. Covington, a 
private psychiatrist, who evaluated the veteran in June 2000 
and who provided an opinion that the veteran suffers from a 
psychotic illness which is directly related to his military 
service from 1973-1974.  In support of his opinion, Dr. 
Covington noted that the 1998 VA examiner had characterized 
the veteran's in-service psychiatric pathology as "a serious 
psychotic breakdown."  Dr. Covington concluded that the 
veteran suffered from chronic, permanent mental changes 
secondary and consistent with his active military service, 
and an Axis I diagnosis of psychosis, not otherwise specified 
(1st episode while in the military), rule out schizoaffective 
disorder, is shown.  Thus, the record includes opinions from 
both VA and private physicians suggesting that the veteran 
had a psychotic break during service and that his current 
symptomatology is related to his active military service.  

The Board is aware of negative evidence with regard to this 
claim, in the form of the opinion provided by the VA 
physician on staff at the VA medical facility in Tampa, 
Florida, and the concurrence with that opinion by two 
additional VA physicians.  As noted, this VA psychiatrist 
concluded that following discharge from the military, there 
was no evidence of physical or mental impairment or 
professional treatment until sometime in 1977, and 
accordingly, no treatment for any disorder conceivably 
related to military service was in evidence for at least 2 
years following discharge.  It was found that it was not 
likely that the veteran's current complaints are related to 
his brief situational depression while on active duty.  In 
support of this opinion, the VA physician repeatedly referred 
to the veteran's recent psychiatric history, by stating that 
there was no evidence of mental impairment over at least the 
preceding four years, that there was no evidence of a 
psychiatric disorder over the preceding four years, and that 
there was no evidence of recent treatment or disability.  

In reviewing the evidence of record, the Board finds that the 
opinion provided on review by the VA physician from the Tampa 
VA facility to be less probative than other opinions which 
are of record.  Specifically, the opinion appears to be 
predicated, at least in part, on the incorrect factual basis 
that there is no evidence of recent psychiatric treatment, 
mental impairment, or disability, while the record clearly 
indicates the recent manifestation of psychiatric 
symptomatology, to include findings at the time of a 1998 VA 
examination and the diagnosis of schizoaffective disorder.  
In addition, there is other documentary evidence which 
positively demonstrates  psychiatric treatment, impairment, 
and disability during the "four year period" to which the 
VA physician refers.  Thus, it does not appear that a 
complete review of the available evidence was conducted; 
furthermore, the veteran was not examined for the purposes of 
rendering the opinion.  In contrast, on VA examination in 
1998 the veteran was examined by a VA physician who had 
thoroughly reviewed the claims folder.  For these reasons, 
the Board finds the VA reviewer's opinion (as rendered in 
April 2000) to be outweighed by opinions and findings 
provided by the 1998 VA examiner and the private opinions 
from Dr. Covington and Dr. Cronin.  

Thus, the record includes evidence of psychiatric treatment 
during service, documentation of an ongoing history of 
consistent symptomatology since the time of service, and 
various medical opinions suggesting a relationship between 
the current psychiatric diagnoses and symptomatology and the 
period of active service.  As such, the Board finds that the 
preponderance of the available evidence weighs in favor of a 
finding that a psychiatric disorder was incurred during the 
veteran's period of active service.  The most recent 
diagnoses for this psychiatric disorder is shown on the 1998 
VA examination as schizoaffective disorder, depressed type, 
which is consistent with the diagnosis of "psychosis, not 
otherwise specified, rule out schizoaffective disorder," as 
provided by Dr. Covington in 2000.  Therefore, service 
connection is granted for a psychiatric disorder, to include 
schizoaffective disorder, depressed type.  

The Board notes that the claim for service connection for a 
psychiatric disorder included a claim for service connection 
for PTSD.  However, the medical evidence does not suggest 
that a diagnosis of PTSD is appropriate for this veteran.  
Specifically, findings on VA examinations in 1989, 1990, and 
1998, indicated that the veteran's symptomatology did not 
meet the criteria for a PTSD diagnosis, and PTSD is not 
currently diagnosed.  Thus, service connection for PTSD is 
not appropriate in this instance.  






ORDER

Service connection for a psychiatric disorder, to include 
schizoaffective disorder, depressed type, is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

